DETAILED ACTION
This communication is in responsive to amendment for Application 17/124295 filed on 4/21/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-2, 4-12 and 14-22 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 4/21/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 have been considered and found unpersuasive.
	Applicant argues that the cited art does not teach then claim 3 (Remarks p. 8-9). Examiner disagrees because the cited art still teaches the claimed limitation. 
Applicant makes general statements about the cited art then concludes that Biskup does not teach the limitation. Applicant does not show why the cited paragraphs of Biskup do not teach the limitation nor provide any support from the specification. Applicant merely states that the art does not teach the limitation.
Biskup is used to reject the claim limitation. Biskup teaches using a software container for development. See ¶0004-¶0008. Applicant does not provide any response as to why the software container is not the same as lack of inspection at runtime memory, instead argues a paragraph ¶0046 that was not cited. Also, no real substantive arguments were provided, merely conclusory to show that the art not teaching the limitation. 
Moreover, applicant’s instant specification EXPRESSLY states and admits that claim 3 is obvious and known in the art.
[0006] A known technique for securing access to protected data accessed via an IHS is to isolate the data within a segregated or virtualization environment that runs on the IHS using a virtual machine or container. 
Furthermore, the specification also EXPRESSLY states that isolation of data is used by a container. Similarly, the cited art used a software container as illustrated above.
Thus, Examiner maintains his rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Casey US 2014/0082586 A1 in view of Biskup et al. (hereinafter Biskup) US 2020/0117434 A1. 

Regarding Claim 1, Casey teaches an Information Handling System (IHS) (Fig. 1A & B), the IHS comprising: 
a processor (Fig. 1A & ¶0039-¶0040; processing units and processors and memory); 
and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution (Fig. 1A & ¶0039-¶0040; processing units and processors and memory), cause the IHS to: 
transmit, from a workspace orchestration service to a local management agent, a workspace definition that references an application (¶0041 & Fig. 1B; FIG. 1B illustrates an application development system 110 in which a developer creates and configures code, and deploys “similar to transmit” the application, configurations and defaults as well as additional code or script files to the app's backend “workspace orchestration service” which will be hosted on some infrastructure which may be on a specific server or virtualized in the cloud “local agent.” Also see Fig. 4 & ¶0044-¶0045; transmit descriptions, definitions and data to the application’s backend 222a), wherein the application comprises a first portion of code provided by a developer (Fig. 1B & ¶0041; A developer may also access and write a configuration file 116 to set defaults that an application may require when the application starts up. Further, in an exemplary embodiment, the configuration file will include default access control definitions for persisted data. In addition, the developer may create server-side code 118 “first portion,” using server-side languages 116a and SDKs 116b “second portion” that support the same application programming interfaces (APIs) as the client-side via SDKs, for example, provided for JavaScript (server-side) and Ruby. The server-side code may be used to code event handlers 116c and to extend the API 116d of the developer's application, important parts of the developer's "toolkit" for the development of a such a web- or cloud-based application) and a second portion of code provided by the workspace orchestration service (¶0041 & Fig. 1B; on the client-side, the application development system may provide SDKs 114 “second portion of code” for Objective-C, Java, C++ and Javascript/HTML5, which the developer may use to easily access the application's backend from the client code. Exposed in those SDKs may be special objects 114a, such as those for users and groups in an application that may provide application developers with features, such as automating the authentication for users and querying or settings permissions and ACLs for such users and groups on objects, as part of the application's datagraph. Also see Fig. 4 & ¶0044-¶0045; the transmitted code includes a portion provided by a developer and a second potion that is a client libraries of SDKs); 
and receive, from a local management agent at the workspace orchestration service, a message in response to the execution of the second portion of code within a workspace instantiated based upon the workspace definition (¶0047-¶0048; execution engine 412 execute the code).
	Casey does not expressly teach receive a message in the limitation and receive, from a local management agent at the workspace orchestration service, a message in response to the execution of the second portion of code within a workspace instantiated based upon the workspace definition. Also, Casey does not expressly teach wherein the workspace orchestration service lacks the ability to inspect contents of a runtime memory of the workspace. 
Biskup teaches and receive, from a local management agent at the workspace orchestration service (¶0056; If the container scanner 152 identifies one or more security concerns with the software container and/or container image, in some embodiments, the container scanner 152 provides an error message to the calling utility (e.g., build management system 128, build agent 130, and/or software container service 102), triggering halt of the build, storage, or deployment, as appropriate. For example, the container scanner 152 may issue an error code which is populated back through the system to the developer 104 for further handling. For example, the developer 104 may receive an email message, text message, and/or alert within a development dashboard environment indicating one or more security problems in the software container or container image. Also see abstract, ¶0044-¶0048; Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment), a message in response to the execution of the second portion of code within a workspace instantiated based upon the workspace definition (see Fig. 3 & ¶0106-¶0116; the job definition 140 is accessed to determine deployment requirements. For example, the workflow manager 138 may access the job definition 140 from the version control system 116. The job definition 140 may be drafted by the developer 104. In some examples, the job definition may include identification of each of the containers 304a, 304b within the container cluster 302 as well as scheduling requirements and management requirements. For example, the job definition 140 contains instructions for coordination of tasks, including relationships and dependencies established to maintain appropriate timing and to avoid error conditions. In a particular example, the job definition may describe workflows as directed acyclic graphs (DAGS) of tasks for scheduling and execution following specified relationships and dependencies. Using the job definition 140, container instances 318a, 318b of the container images 316a, 316b are deployed to the analytics ecosystem. For example, the internal load balancer 218 of FIG. 2 may allocate appropriate resources and designate server space for performance of the task represented by the task definition 142 through execution of the container instances 318a, 318b. Also see abstract, Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment).
wherein the workspace orchestration service lacks the ability to inspect contents of a runtime memory of the workspace (¶0004-¶0008; the limitation implied since the development take place in a software container).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Biskup into the system of Casey in order to allow organizations to isolate experimental efforts while simultaneously providing a development platform integral to the organization's data ecosystem (¶0007). Additionally, execution of the isolated experiments may be automated through a microservice intake and deployment pipeline, coordinating hardware provisioning and streamlining execution. Id. Further, the isolated instances may be load balanced to avoid conflict with active analytics performance within the data ecosystem. Id. 

Regarding Claim 2, Casey in view of Biskup teach the IHS of claim 1, Casey further teaches wherein the application comprises a progressive web application (PWA) or a browser-based application (¶0009 & fig. 3; web-app/web browser).

Regarding Claim 4, Casey in view of Biskup teach the IHS of claim 1, Biskup further teach wherein the second portion of code is configured to inspect the contents of the runtime memory of the workspace upon execution (abstract, Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment. Also see ¶0005 & ¶0021, The software container includes an entire runtime environment required by the software application to execute, bundled together. In addition to the software application, its runtime environment can include all its dependencies, libraries and other binaries. The runtime environment further may include configuration files needed to run the software application. By including the application platform and its dependencies within the software container, differences in underlying execution environment operating system and/or other underlying infrastructure are abstracted away).

Regarding Claim 5, Casey in view of Biskup teach the IHS of claim 4, Biskup further teach wherein to inspect the contents of the runtime memory, the second portion of code is configured to perform, upon execution, at least one of: a stack canary check, a hash analysis, a boundary check, or a memory scan (¶0049; scanning module 132 for memory and also see Fig. 3).

Regarding Claim 6, Casey in view of Biskup teach the IHS of claim 4, Biskup further teach wherein the message provides an assessment of the contents of the runtime memory of the workspace (¶0056; If the container scanner 152 identifies one or more security concerns with the software container and/or container image, in some embodiments, the container scanner 152 provides an error message to the calling utility (e.g., build management system 128, build agent 130, and/or software container service 102), triggering halt of the build, storage, or deployment, as appropriate. For example, the container scanner 152 may issue an error code which is populated back through the system to the developer 104 for further handling. For example, the developer 104 may receive an email message, text message, and/or alert within a development dashboard environment indicating one or more security problems in the software container or container image. Also see abstract, ¶0044-¶0048; Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment).

Regarding Claim 7, Casey in view of Biskup teach the IHS of claim 4, Biskup further teach wherein the program instructions, upon execution, further cause the IHS to, in response to the message, transmit a second workspace definition to the local management agent, wherein the local management agent is configured to instantiate a second workspace based upon the second workspace definition (this limitation is obvious from Fig. 3 & ¶0106-¶0118 because the invention is no limited to one container or one definition).

Regarding Claim 8, Casey in view of Biskup teach the IHS of claim 7, Biskup further teach wherein the program instructions, upon execution, further cause the IHS to, in response to the message, facilitate a migration of at least one of: an application, or document, from the workspace to the second workspace (Fig. 3 & ¶0106-¶0118; deployment to a second container).

Regarding Claim 9, Casey in view of Biskup teach the IHS of claim 8, Biskup further teach wherein the program instructions, upon execution, further cause the IHS to, in response to the message, transmit another message to the local management agent to terminate the workspace (this limitation is obvious from Fig. 3 & ¶0066 & ¶0106-¶0118 e.g. Other services and systems within the analytics cloud environment, such as the build management system 128, may communicate with the deployment manager 136 through an API. A REST API, for example, may enable user interface functionality. The user interface, for example, may supply details regarding active and historic deployments. Further, the user interface may provide the developer 104 with the ability to manually intervene with the deployment (e.g., pause midway through execution of a software container).

Regarding Claim 10, Casey in view of Biskup teach the IHS of claim 1, Casey further teaches wherein the program instructions, upon execution, further cause the IHS to make the second portion of code available to the developer as a library (Fig. 13 & ¶0114-¶0118).

Claims 11-12 and 14-20 are substantially similar to the above claims, thus the same rationale applies. 

Regarding Claim 21, Casey in view of Biskup teach the IHS of claim 1, wherein the second portion of code is retrieved from a library provided by the workspace orchestration service (Fig. 4 & ¶0044-¶0045 & Fig. 8 & ¶0101, Fig. 13 & ¶0114-¶0118; the transmitted code includes a portion provided by a developer and a second potion that is a client libraries of SDKs).

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biskup et al. (hereinafter Biskup) US 2020/0117434 A1. 

Regarding Claim 11, Biskup teaches a memory storage device having program instructions stored thereon that, upon execution by an Information Handling System (IHS) (Fig. 1A), cause the IHS to: 
receive a first portion of code from a developer (see application code 118a of Fig. 3. Also see ¶0021; each data science developer 104 interfacing with the development ecosystem 100 is provided a containerized developer workspace 106 for developing applications and test scripts for running the applications. Developers 104 working within the containerized developer workspace 106 develop software containers (e.g., a filesystem and parameters to use at runtime) for execution as a software image at runtime e.g. Upon completion of a development cycle, the developer 104 pushes the software container 126 to a build management system 128 for deployment and execution of the application code 118 and tests 120 as a software container image, see ¶0039); 
receive a second portion of code from a workspace orchestration service (see application code 118b of Fig. 3. Also see ¶0029-¶0030 & ¶0041-¶0043; In the circumstance that a portion of the applications 118 and dependencies 124 within the software container 126 were previously built (e.g., from a former version of the software container 126 or a former failed build which partially succeeded), the build management system 128 “workspace orchestration service” may merge the previously built components with the newly built components, saving time and resources. The build management system 128, for example, may identify changes based upon version control supplied by the version management system 116); 
and assemble the first and second portions of code into an application (see container cluster 302 of Fig. 3. Also see ¶0041-¶0043; codes are merged and executed in container 126), wherein the application is referenced in a workspace definition (see Fig. 3 & ¶0106-¶0116; the job definition 140 is accessed to determine deployment requirements. For example, the workflow manager 138 may access the job definition 140 from the version control system 116. The job definition 140 may be drafted by the developer 104. In some examples, the job definition may include identification of each of the containers 304a, 304b within the container cluster 302 as well as scheduling requirements and management requirements. For example, the job definition 140 contains instructions for coordination of tasks, including relationships and dependencies established to maintain appropriate timing and to avoid error conditions. In a particular example, the job definition may describe workflows as directed acyclic graphs (DAGS) of tasks for scheduling and execution following specified relationships and dependencies. Using the job definition 140, container instances 318a, 318b of the container images 316a, 316b are deployed to the analytics ecosystem. For example, the internal load balancer 218 of FIG. 2 may allocate appropriate resources and designate server space for performance of the task represented by the task definition 142 through execution of the container instances 318a, 318b. Also see abstract, Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment) that, upon instantiation into a workspace by a local management agent (see Fig. 3 & ¶0115-¶0118; local agents. Also see ¶0047; The build management system 128, in some implementations, automatically deploys the software container 126 to a build agent 130 for performing some aspects of the software container validation. The build agent 130, for example, may be installed for interaction with the build management system 128 to test the software container 126 against a customized build configuration. To rapidly build and test software containers, individual containers (or related container suites) may be delegated to a particular build agent 130 of a number of build agents managed by the build management system 128. The build management system 128, for example, may be configured to run build agents 130 emulating multiple operation system environments and/or environments including differing resources (e.g., hardware interfaces, network communication interfaces, external output devices, etc.). Using multiple build agents 130, for example, may confirm portability of the software container 126), sends a message to the workspace orchestration service indicating contents of a runtime memory of the workspace (¶0056; If the container scanner 152 identifies one or more security concerns with the software container and/or container image, in some embodiments, the container scanner 152 provides an error message to the calling utility (e.g., build management system 128, build agent 130, and/or software container service 102), triggering halt of the build, storage, or deployment, as appropriate. For example, the container scanner 152 may issue an error code which is populated back through the system to the developer 104 for further handling. For example, the developer 104 may receive an email message, text message, and/or alert within a development dashboard environment indicating one or more security problems in the software container or container image. Also see abstract, ¶0044-¶0048; Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment).
Biskup further teaches wherein the workspace orchestration service lacks the ability to directly inspect the contents of the runtime memory of the workspace (¶0004-¶0008; the limitation implied since the development take place in a software container).
Biskup does not expressly teach the same terminology above e.g. IHS system or workspace orchestration service above. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of common knowledge into the system of Biskup in order to allow organizations to isolate experimental efforts while simultaneously providing a development platform integral to the organization's data ecosystem (¶0007). Additionally, execution of the isolated experiments may be automated through a microservice intake and deployment pipeline, coordinating hardware provisioning and streamlining execution. Id. Further, the isolated instances may be load balanced to avoid conflict with active analytics performance within the data ecosystem. Id. 

Regarding Claim 12, Biskup further teaches the memory storage device of claim 11, Biskup further teaches wherein the application comprises a progressive web application (PWA) or a browser-based application (implied from ¶0117 e.g. google chrome or any other browser).


Regarding Claim 14, Biskup further teaches the memory storage device of claim 11, Biskup further teaches wherein the second portion of code is configured to inspect the contents of the runtime memory of the workspace upon execution (abstract, Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment. Also see ¶0005 & ¶0021, The software container includes an entire runtime environment required by the software application to execute, bundled together. In addition to the software application, its runtime environment can include all its dependencies, libraries and other binaries. The runtime environment further may include configuration files needed to run the software application. By including the application platform and its dependencies within the software container, differences in underlying execution environment operating system and/or other underlying infrastructure are abstracted away).

Regarding Claim 15, Biskup further teaches the memory storage device of claim 14, Biskup further teaches wherein to check the contents of the runtime memory, the second portion of code is configured to perform, upon execution, at least one of: a stack canary check, a hash analysis, a boundary check, or a memory scan (¶0049; scanning module 132 for memory and also see Fig. 3).

Regarding Claim 16, Biskup further teaches the memory storage device of claim 11, wherein in response to the message, the workspace orchestration service is configured to transmit a second workspace definition to the local management agent, and wherein the local management agent is configured to instantiate a second workspace based upon the second workspace definition (this limitation is obvious from Fig. 3 & ¶0106-¶0118 because the invention is no limited to one container or one definition).

Regarding Claim 17, Biskup further teaches the memory storage device of claim 16, wherein in response to the message, the workspace orchestration service is configured to facilitate a migration of at least one of: an application, or document, from the workspace to the second workspace (Fig. 3 & ¶0106-¶0118; deployment to a second container).

Regarding Claim 18, Biskup further teaches the memory storage device of claim 17, wherein in response to the message, the workspace orchestration service is configured to transmit another message to the local management agent to terminate the workspace (this limitation is obvious from Fig. 3 & ¶0066 & ¶0106-¶0118 e.g. Other services and systems within the analytics cloud environment, such as the build management system 128, may communicate with the deployment manager 136 through an API. A REST API, for example, may enable user interface functionality. The user interface, for example, may supply details regarding active and historic deployments. Further, the user interface may provide the developer 104 with the ability to manually intervene with the deployment (e.g., pause midway through execution of a software container)..

Regarding Claim 19, Biskup further teaches the memory storage device of claim 17, Biskup further teaches wherein the workspace orchestration service is configured to make the second portion of code available to the developer as a library (abstract, the developed code is reusable and stored in a library).

Regarding Claim 20, Biskup teaches method, comprising: receiving, at a local management agent from a workspace orchestration service, a workspace definition referencing an application comprising code originated by the workspace orchestration service (Fig. 3 & ¶0106-¶0118; local agents receives a job definition 140 that originated by management system 128 “orchestration service”); 
instantiating the workspace (Fig. 3 & ¶0106-¶0118; instantiating the container e.g. container cluster 302); 
and executing the application within the workspace (Fig. 3 & ¶0106-¶0118; during execution of the container instances 318a, 318b, the logging agent interfaces with a logging service 220 (illustrated in FIG. 2) to log statistics and collect debugging/error information during execution of the container instances 318a, 318b. The logging service 220, in one example, may interface with audit data 212 to create a persistent audit trace of the performance of the container instances 318a, 318b. In another example, the logging service 220 may interface with a dashboard interface presented to the developer 104 to monitor progress of the task performance. For example, the logging service 220 may provide logging data to a designated dashboard tool for generation of performance analytics and presentation to the developer 104. In another example, the logging service 220 may supply a data stream for presentation at a developer console (e.g., including debugging messages)), 
wherein execution of the code sends a message to the workspace orchestration service indicating contents of a runtime memory of the workspace (¶0056; If the container scanner 152 identifies one or more security concerns with the software container and/or container image, in some embodiments, the container scanner 152 provides an error message to the calling utility (e.g., build management system 128, build agent 130, and/or software container service 102), triggering halt of the build, storage, or deployment, as appropriate. For example, the container scanner 152 may issue an error code which is populated back through the system to the developer 104 for further handling. For example, the developer 104 may receive an email message, text message, and/or alert within a development dashboard environment indicating one or more security problems in the software container or container image. Also see abstract, ¶0044-¶0048; Runtime execution may be managed through the authoring of definitions which detail aspects of how the workload should operate within a certain environment).
Biskup does not expressly teach the same terminology above e.g. IHS system or workspace orchestration service above. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of common knowledge into the system of Biskup in order to allow organizations to isolate experimental efforts while simultaneously providing a development platform integral to the organization's data ecosystem (¶0007). Additionally, execution of the isolated experiments may be automated through a microservice intake and deployment pipeline, coordinating hardware provisioning and streamlining execution. Id. Further, the isolated instances may be load balanced to avoid conflict with active analytics performance within the data ecosystem. Id. 

Claims 1-2, 4-10 are substantially similar to the above claims, thus the same rationale applies. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Casey in view of Biskup and further in view of Landau et al. (hereinafter Landau) US 2022/0075646 A1. 

Regarding Claim 22, Casey in view of Biskup teach the IHS of claim 21, Casey teach wherein the library is configured to automatically update, and wherein the second portion of code is updated (Fig. 4 & ¶0044-¶0045 & Fig. 8 & ¶0101, Fig. 13 & ¶0114-¶0118; e.g. ¶0048; a CRUD Engine 414 which may include encryption, validation, the processing and handling of events, the interpretation and application of permissions to objects and members and the parsing and execution of queries and updates, all impacting such an object model. Note that SDK tools are updated according to new discovered issues or problems “known in the art to PHOISTA.” Also the developer may create server-side code 118 “first portion,” using server-side languages 116a and SDKs 116b “second portion” that support the same application programming interfaces (APIs) as the client-side via SDKs, for example, provided for JavaScript (server-side) and Ruby. The server-side code may be used to code event handlers 116c and to extend the API 116d of the developer's application, important parts of the developer's "toolkit" for the development of a such a web- or cloud-based application).
Casey in view of Biskup do not expressly teach “…as new threats are discovered and wherein the second portion of code is updated to incorporate one or more inspection techniques against the new threats…”
Landau teaches “…as new threats are discovered and wherein the second portion of code is updated to incorporate one or more inspection techniques against the new threats…” (Fig. 3 & ¶0029-¶0034; a code base can be preliminary created. The library can access the code base to create or prototype the code based on rules selected or configured by the user and/or based on a process monitored by the system 200. If a new threat is detected, an artifact update can be inserted into the code base such that the library can use the updated code to monitor the process associated with the new threat).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Landau into the system of Casey in view of Biskup in order to enable the system to send alerts to manage new threats (¶0029-¶0033). Utilizing such teachings enable the system to create libraries configured to capture the new threats. Furthermore, using threat detection allow the system to optimize performance by forego collecting every single piece of data all the time. Id. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455